Exhibit (10)(cg)
 
MET-PRO CORPORATION
STANDARD FORM OF THE
EMPLOYEE NON-QUALIFIED STOCK OPTION AGREEMENT
 
EMPLOYEE NON-QUALIFIED STOCK OPTION AGREEMENT made as of the 17th day of
December, 2010, between MET-PRO CORPORATION, a Pennsylvania corporation (the
“Company”), and ____________________, an employee of the Company (“Optionee”).
 
Pursuant to and under the terms of the Met-Pro Corporation _____ Equity
Incentive Plan (the “Plan”), the Company hereby grants the Optionee the option
to acquire Common Shares, par value $.10 per share, of the Company on the
following terms and conditions:
 
1.         GRANT OF OPTION. The Company hereby grants to Optionee the right and
option (the “Option”) to purchase up to _________________ (________) Common
Shares, par value $.10 per share, of the Company (the “Shares”), to be
transferred to the Optionee upon the exercise hereof, fully paid and
nonassessable.  This Option is a non-statutory stock option under the Plan and
is not intended to be an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended.
 
2.         OPTION PRICE.  The exercise price of the Option shall be twelve
dollars and eighteen cents ($12.18) per share.  The Company shall pay all
original issue or transfer taxes on the exercise of the Option.
 
3.         VESTING OF OPTION.
 
(a)       Subject to Section 3(b) and Section 4 hereof and the other provisions
hereof, the Option shall be exercisable commencing upon the date hereof as
follows:
 
Number of Shares
 
Date first exercisable
   
December 17, 2011
   
December 17, 2012
   
December 17, 2013

 
(b)       Any portion of the Option that shall not yet be exercisable under the
terms of Section 3(a) shall immediately and without action by any party become
exercisable upon the earlier to occur of the following: (i) a Change of Control
(as hereafter defined); (ii) the death of Optionee; (iii) a declaration of
permanent and total disability of the Optionee (as defined in Section 22(e) of
the Internal Revenue Code)(hereafter, “permanent and total disability”) together
with a declaration of Optionee’s eligibility for Social Security disability
benefits; and (iv) the cessation of the Optionee’s services to the Company as an
employee of the Company, other than voluntarily or for cause.
 
(c)       For purposes of this Agreement, (i) the term “Change in Control” shall
have the same definition as set forth in any Key Employee Severance Agreement
from time to time in effect between the Company and any key employee of the
Company; and (ii) the cessation of Optionee’s services to the Company as a
result of retirement pursuant either to (A) a pension or retirement plan adopted
by the Company or (B) at or after the normal retirement date prescribed
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
from time to time by the Company, shall be deemed to be a cessation other than
voluntarily or for cause.
 
4.         EXPIRATION OF OPTION.
 
(a)       Subject to earlier expiration as provided for by Section 4(b), Section
4(c) or Section 4(d) hereof, the Option shall not be exercisable after and, if
not previously exercised, shall expire at 5:00 P.M., Harleysville, PA time, on
December 17, 2020.
 
(b)       If the Optionee’s services as an employee of the Company or of a
parent or subsidiary corporation of the Company are terminated or shall
otherwise cease without regard to the reason therefor, this Option shall expire
prior to the date set forth in Section 4(a), as provided below:
 
(i)        One year after the date of termination or cessation of such services,
if the termination or cessation is caused by permanent and total disability of
the Optionee;
 
(ii)       One year after the date of death of the Optionee, (x) if such death
occurs while Optionee is serving as an employee of the Company, or a parent or
subsidiary corporation of the Company, or (y) if such death occurs prior to the
expiration of three months after the cessation of serving as an employee of the
Company; or
 
(iii)       Three (3) months after the date of termination or cessation of such
services, if such termination or cessation is for any reason other than for any
of those reasons set forth in Subsections (i) or (ii) above.
 
(c)       The provisions of Section 4(b) shall not be deemed to apply where
Optionee has retired as an employee of the Company or has otherwise ceased to
provide services to the Company as an employee and (i) such retirement, or
cessation of services, occurs after Optionee has attained the age of 65 and has
completed at least ten (10) years of service as an employee of the Company, or
(ii) without regard to Optionee’s age, the retirement, or the other cessation of
service as an employee of the Company, is as a result of Optionee’s permanent
and total disability, and Optionee has completed at least ten (10) years of
service as an employee of the Company and is eligible for Social Security
disability benefits (either of such circumstances, a “Retirement after Extended
Service”). In the event of a Retirement after Extended Service, this Option
shall expire at the earlier of (i) two years after the date of such retirement
or other cessation of services as an employee of the Company, or (ii) the
expiration date provided for by Section 4(a) hereof.
 
(d)       In addition to the earlier expirations provided for by Section 4(b)
and 4(c) hereof, this Option, whether vested or not, shall expire prior to the
date set forth in Section 4(a), without any further act by the Company, as
follows:
 
(i)        Upon the commission of any act for which either criminal or civil
penalties may be sought;
 
(ii)       Upon the willful violation of any of the Company’s written policies;
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
(iii)      Upon engaging in any activity which is competition with the Company,
or any parent or subsidiary of the Company; or
 
(iv)      Upon any unauthorized disclosure of the confidential information or
trade secrets of the Company or of any parent or subsidiary of the Company.
 
(e)       No provision of Section 4(b) or Section 4(c) hereof shall be deemed to
extend the expiration date of the Option beyond the expiration date set forth in
Section 4(a) hereof.
 
(f)        In the event of death, Optionee’s rights may be exercised by the
estate of the Optionee or by the person acquiring the right to exercise the
Option by bequest, inheritance or by reason of the death of the Optionee.
 
5.         [Intentionally deleted]
 
6.        NON-ASSIGNABILITY OF OPTION. The Option shall not be given, granted,
sold, exchanged, transferred, pledged, assigned or ­otherwise encumbered or
disposed of by Optionee, excepting by Will or the laws of descent and
distribution, and, during the lifetime of Optionee, shall not be exercisable by
any other person, but only by Optionee.
 
7.         METHOD OF EXERCISE OF OPTION.   Optionee shall notify the Company by
written notice sent by registered or certified mail, return receipt requested,
addressed to its President at its principal office, or by hand delivery to such
person at such office, properly receipted.  The notice shall specify the number
of Shares which Optionee desires to purchase under the Option (which number
shall be in multiples of One Hundred (100) Shares, excepting any last
unexercised amount of less than One Hundred (100) Shares), and shall be
accompanied by a check payable to the order of the Company for the full exercise
price of the Shares purchased.  Alternatively, Optionee may make payment for the
Shares utilizing any of the payment methods permitted by the Plan.  As soon as
practicable after the receipt of such written notice and payment, the Company
shall, at its principal office, tender to Optionee a certificate or certificates
issued in Optionee’s name evidencing the Shares thus purchased by Optionee
hereunder.
 
8.         ADJUSTMENTS UPON CHANGES IN CAPITALIZATION. In the event of changes
in the outstanding Common Shares of the Company by reason of stock dividends,
stock splits (whether forward or reverse), split-ups, recapitalization, mergers,
consolidations, combinations, exchanges of shares, separations,
reclassifications, reorganizations, or liquidations, the number of Shares
issuable upon exercise of the Option, the Option price thereof and the number of
Shares subject to vesting as set forth in Section 3(a) hereof shall be
correspondingly adjusted by the Company.  Any such adjustment in the number of
Shares and the price thereof shall apply proportionately only to the then
unexercised portion of the Option.  If fractional shares would result from any
such adjustment, the adjustment shall be revised to the next lower whole number
of shares.
 
9.         NO RIGHTS AS SHAREHOLDER. Optionee shall have no rights as a
shareholder in respect to the Shares as to which the Option shall not have been
exercised and payment made as herein provided.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
10.      BINDING EFFECT. Excepting as herein otherwise expressly provided, this
Agreement shall be binding upon and inure to the benefit of the parties hereto,
their legal representatives, successors and assigns.
 
11.      CONFLICT. In the event of any conflict between the Plan and this
Agreement, the terms of the Plan shall take precedence. A provision set forth
herein which is not addressed by the Plan shall be given effect to except to the
extent to which it is in conflict with the Plan.
 
12.      GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
MET-PRO CORPORATION
                   
By:
/s/ Raymond J. De Hont
   
Raymond J. De Hont
   
Chairman, CEO & President
                           
, Optionee

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4
 
 